ORDER
PER CURIAM.
Defendant appeals the denial of his Rule 24.035 motion without an evidentiary hearing after he pleaded guilty to two counts of second degree murder. After reviewing the record, we find the motion court did not clearly err in such denial. Rule 84.16(b)(2).
No precedential purpose would be served by a written opinion in this matter. Therefore, we dispose of it by summary order. Rule 84.16(b). The parties have been provided a memorandum, for their use only, setting forth our reasons for this decision.